Citation Nr: 0322298	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-03 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation in the amount of $7495.70, to include whether 
the overpayment was properly created.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from September 1968 to 
December 1970.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
Committee on Waivers and Compromises (RO) that denied the 
veteran's request for waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $7,495.70.


REMAND

In this case the veteran has been charged with an overpayment 
of VA compensation based on his failure to report his June 
1993 divorce to the VA in a timely manner.  Review of the 
record reveals that several times between 1993 and 1999 he 
was sent letters from the VA indicating that his current 
award contained extra compensation for a spouse and a child.  
There is no indication in the record that these letters were 
not received by the veteran.  There is further no indication 
that he ever, as he was instructed in those letters, informed 
the RO of his divorce.  Thus, he has some fault in the 
creation of the debt.

For consideration, however, is a potential mitigation of 
circumstances.  The veteran contends that he told personnel 
at the VA clinic in White River Junction, Vermont, that he 
was divorced.  More significantly, he contends that he 
actually provided "divorce papers" to VA personnel at the 
VA clinic in Orlando, Florida.  He indicates that in both 
cases VA personnel indicated they would "take care of it."  
Neither of the clinics has been contacted to ascertain 
whether there are any records.  There is no indication that 
any papers were ever sent from the clinics to the RO.  Prior 
to entering a final decision by the Board, such contact 
should be made.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact VA outpatient 
clinics in White River Junction, Vermont, 
and Orlando, Florida.  Each facility 
should be asked to have a medical records 
representative review all medical records 
at the facility for any papers indicating 
that the veteran reported he was recently 
divorced.  Records reviewed should be 
those between June 1993 and June 1999.  
If there are records of divorce action 
found, they should be forwarded to the RO 
for review.  If the files are negative 
for any divorce papers, the medical 
records representative should so certify 
to the RO and such certification should 
be set forth in the claims folders.

2.  If additional "divorce papers" are 
found, the matter should be readjudicated 
by the RO.  If benefits remained denied, 
a supplemental statement of the case 
should be provided in accordance with 
existing provisions.  Thereafter, the 
case should be returned to the Board, as 
in order.

If no additional records are found, there 
would be nothing new for the RO to 
review, and the matter should be returned 
to the Board without issuance of a 
supplemental statement of the case.

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




